DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment to claims filed on 11/17/2022 is acknowledged. Claim 1 is amended. Claim 25 is newly added. Currently claims 1, 3-15, 18-20 and 22-25 are pending in the application with claims 12-15 and 18-20 being withdrawn from consideration.
Previous prior art rejections are withdrawn in view of above amendment.
Claims 1, 3-11 and 23-25 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, 6-11 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0380136) in view of Niu et al. (“Enhancement of thermal stability for perovskite solar cells through cesium doping”, Cite No. 8 of NPL documents in IDS 10/9/2020).
Regarding claims 1, 3-4, 6, and 23-25, Ning et al discloses a light absorption layer (figs. 1A, 3A and 3C) comprising perovskite matrix and quantum dots dispersed in the matrix (see fig. 1A). Ning et al. teaches the perovskite matrix has a formula AMX3 with A is a combination of monovalent cations, M is a divalent metal cation, and X is a halogen anion (I, Br, Cl, see [0009-0015], claims 6 and 12). The formula AMX3 of Ning et al. corresponds to the claimed formula (1). Ning et al. discloses also discloses the light absorption layer has an intermediate-band, or interaction between the perovskite and the quantum dot (see [0089]). In addition, the recited “an intermediate band” is directed to the characteristic/property of the light absorption layer comprising the quantum dots and perovskite compound. Therefore, the light absorption layer of Ning et al. comprising all the structural limitations as the claimed light absorption layer will also display the recited characteristic/property of having an intermediate band as claimed.  See MPEP 2112.
Ning et al. does not explicitly disclose the perovskite having formula AMX3 with A is a combination of monovalent cations to have a molar ratio of a minimum contained monovalent cation to a total monovalent cations ranging from 0.08 or more and 0.4 or less.
Niu et al. discloses it is known in the art to incorporate Cs (cesium) into the perovskite to enhance thermal stability, stabilize the phase of the perovskite, decrease trap states, and benefit device performance (see “Introduction” and “Conclusion”), wherein perovskite having formula Cs0.9MA0.91PbI3 has significantly improved thermal stability and thereby improving device performance with increased efficiency (see “Abstract”, “Conclusion”, and Figs. 1 and 3).  Cs0.9MA0.91PbI3 is a perovskite represented by the claimed formula (1); where R is two monovalent cations with one R being an alkylammonium ion of MA and the other R being an inorganic cation of Cs+,  the molar ratio of the minimum contained  monovalent cation (e.g. Cs) to a total monovalent cations is 0.09 - which is right within the claimed range of from 0.08 or more and 0.4 or less, M is a divalent metal cation of Pb and X is a halogen anion of I-. 
It would have been obvious to one skilled in the art at the time of the invention was made to have used the perovskite matrix of Cs0.9MA0.91PbI3 as taught by Niu et al., Ning et al. explicitly suggests using the perovskite having the formula AMX3 with A is a combination of monovalent cations and Niu et al. teaches Cs0.9MA0.91PbI3 having significantly improved thermal stability and thereby improving device performance with increased efficiency. 
Regarding claim 7, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses using the matrix having band gap greater than 1.5eV and quantum dots (or semiconductor particles) having a band gap ranging from 0.5eV to over 2 eV and preferably less than 1.3eV ([0118]). As such, Ning et al. teaches a band gap energy of the quantum dot (or particles) is more than 0.2eV (e.g. 0.5eV is more than 0.2eV) and is less than the band gap energy of the perovskite compound (e.g. less than 1.3 eV is less than greater than 1.5eV).
Regarding claims 8 and 22, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the semiconductor particles are present in the perovskite matrix material in a volume ratio of about 0.001% to about 80%, and a range from about 0.1% to about 50% is preferred depending on the application at hand for the composite ([0119]). Ning et al. also teaches a volume percentage of the quantum dots reaching over about 70% for the purposes of integration into a photovoltaic device ([0092]). It is noted that photovoltaic device is a device that absorbs light and requires to have a light absorption layer.
Ning et al. does not explicitly disclose a content ratio of the quantum dot with respect to a total content of the perovskite compound and the quantum dot is 7.5% by mass or more or 40% by mass or less.
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used a content ratio of the quantum dot with respect to a total content of the perovskite compound and the quantum dot of more than 7.5% or 40% or less by mass to achieve a volume percentage of quantum dots reaching over about 70% for the purpose of integration into a photovoltaic device as explicitly suggested by Ning et al.
Regarding claim 9, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the matrix band gap ranges from 1.4 eV to over 2eV and the quantum dot (or particle) band gap range from 0.5 eV to over 2eV, wherein a quantum tuned PbS particles with <1eV bandgap embedded in a perovskite matrix with 1.6eV ([0118]). As such, a difference between the band gap energy of the perovskite compound and the band gap energy of the quantum dot is 0.2 eV or more (1.6eV-0.5eV = 1.1eV which is more than 0.2eV) and 2.0 eV or less. (<1eV is less than 2.0eV, or within the range of 2.0eV or less).
Regarding claims 10-11, modified Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the quantum dot including metal oxide, a metal chalcogenide containing Pb element such as PbS, PbSe, PbTe, PbSSe ([0016]). 
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ning et al. (US 2016/0380136) in view of Ma et al. (US 2017/0166596).
Regarding claim 1, Ning et al discloses a light absorption layer (figs. 1A, 3A and 3C) comprising perovskite matrix and quantum dots dispersed in the matrix (see fig. 1A). Ning et al. teaches the 2D perovskite matrix has a formula A2MX4 with A is a monovalent cation or combination of monovalent cations, M is a divalent cations and X is a halogen anion (e.g. I, Br, Cl, see [0009-0015], claims 6 and 12). 
Ning et al. does not explicitly disclose the 2D perovskite having formula (2) R1R2R3n-1MnX3n+1, where R1, R2, and R3 are each independently a monovalent cations, R1 and R2 are different monovalent cations, at least one of R1, R2, and R3 is a monovalent inorganic cation, M is a divalent metal cation, X is a halogen anion, and n is an integer of 2 or more and 10 or less (claim 1).
Ma et al. discloses a 2D perovskite structure having a formula (I) of formula (II) of (RNH3)(R’NH3(IC)n-1MnX3n+1 (see [0008], [0025-0027]); where R and R’ are different monovalent cations ([0031]), n is an integer equal to greater than 1 ([0008], and [0025]), IC is Cs ([0027]), M is a divalent metal cation (see [0008], [0025]) and X is a halogen anion. 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the light absorption layer of Ning et al. by using the 2D perovskite matrix having the formula (II) as taught by Ma et al., because Ning et al. explicitly suggests using 2D perovskite matrix and Ma teaches such perovskite is stable, color tunable, have high quantum efficiencies and capable of being made by a relatively simple process that can permit control over the crystalline structure ([0007]). In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion 2 or more and 10 or less in the range of equal to or greater than 1 for the “n” value disclosed by Ma et al., because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549. In such selection, the formula (II) of Ma et al. is the same as the claimed formula (2).
Regarding claim 5, modified Ning et al. discloses a light absorption as in claim 1 above, when n is 2 and n-1 is 1, the IC of Cs corresponding to R2 is Cs+ and R1 is alkylammonium, e.g. RNH3 and R’NH3 are alkylammonium. 
Alternatively, claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over modified Ning et al. (US 2016/0380136) as applied to claim 1 above, in view of Pan et al. (US 2013/0214249).
Regarding claims 8 and 22, Ning et al. discloses a light absorption layer as in claim 1 above, wherein Ning et al. discloses the semiconductor particles are present in the perovskite matrix material in a volume ratio of about 0.001% to about 80%, and a range from about 0.1% to about 50% is preferred depending on the application at hand for the composite ([0119]). Ning et al. also teaches a volume percentage of the quantum dots reaching over about 70% for the purposes of integration into a photovoltaic device ([0092]). It is noted that photovoltaic device is a device that absorbs light and requires to have a light absorption layer.
Ning et al. does not explicitly disclose a content ratio of the quantum dot with respect to a total content of the perovskite compound and the quantum dot is 7.5% by mass or more or 40% by mass or less.
Pan et al. discloses the concentration of the quantum dots in a host is adjusted so that it works as hole trap or electron trap, and from 0.5 to 20 vo.% ([0031], [0123], claim 29); and 0.5 to 30 wt%, preferably 1-20 wt%, and most preferably from 5-15 wt% to work as a hole trap ([0190], claim 35). Pan et al. uses 10 wt% in the example (see example 3).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the light absorption layer of Ning et al. by using the quantum dots in the matrix (or the host) to have a content of 0.5 to 30 wt% such as 10 wt% to work as a hole trap as taught by Pan et al., because Pan et al. teaches the content of the quantum dots is adjusted from 0.5 to 20 vol.% so that it, e.g. the quantum dots, works as hole trap or electron trap; and Ning et al. explicitly suggests the quantum dots (or the semiconductor particles) are present in the perovskite matrix material in a volume ratio of about 0.001% to about 80%, and a range from about 0.1% to about 50% is preferred depending on the application at hand for the composite ([0119]), a volume percentage of the quantum dots reaching over about 70% for the purposes of integration into a photovoltaic device ([0092]). It is noted that 0.5 to 20 vo.% taught by Pan et al. is right within the ranges suggested by Ning et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-11 and 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11/133,428. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 11/133,428 also recite a light absorption layer comprising quantum dots dispersed in a matrix of one or more perovskite compound (see claim 1), wherein the perovskite compound is selected from a compound represented by formula (1) and (2) (see claim 2) as recited in claims 1, 3-11 and 21-22 of the instant application. Claims 1-14 of U.S. Patent No. 11/133,428 recite all the structural limitations of the claimed invention, the light absorption layer of claims 1-14 of U.S. Patent No. 11/133,428 will display the same characteristic/property of an intermediate band as claimed. See MPEP 2112.
Claims 1, 3-11 and 22-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-15 of copending Application No. 16/617,996. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-15 of copending Application No. 16/617,996 also recite a light absorption layer comprising quantum dot dispersed in perovskite compound (see claim 1), wherein the perovskite compound is selected from a compound represented by formula (1) and (2) (see claim 3) as recited in claims 1-11 of the instant application. Claims 1 and 3-15 of copending Application No. 16/617,996 recite all the structural limitations of the claimed invention, the light absorption layer of claims 1 and 3-15 of copending Application No. 16/617,996 will display the same characteristic/property of an intermediate band as claimed. See MPEP 2112.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-11 and 22-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior art rejection:
Applicant argues that Ning in view of Lee does not disclose the claimed perovskite. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Double Patenting rejections:
Applicant argues that the Double Patenting rejection should be withdrawn because the formula (1) and formula (2) of the ‘428 patent, ‘996 application are structural different. The examiner replies that formula (1) and formula (2) of the ‘428 patent and ‘996 application are the same as the claimed formulas (see the formulas, also see the specific description/definition of the symbols of the formulas in the specification).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594. The examiner can normally be reached 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH-TRUC TRINH
Primary Examiner
Art Unit 1726


/THANH TRUC TRINH/Primary Examiner, Art Unit 1726